Opinion of the court by
Mr. Justice Woods.
Suit on an account. The appellant, Felix, answered, claiming a set-off of an account against the appellee which had been assigned to said appellant by Ari Armstrong, who was made party to answer as to his interest. Reply, general denial and six years statute of limitations. '
The court gave the following instructions: “5. So, in this case, you will determine how much, if any, of defendant’s claim accrued within six years prior to September 22, 1877, when it was set up in this case as a set-off. That is, you may go back six years from the time the account was offered as a set-off here, and any item that the defendant has established to your satisfaction within this six years, he is entitled to a finding for,” etc.
This is probably erroneous. By section 214 of the code, “A party to any action may plead or reply a set-off or payment notwithstanding such set-off or payment is barred by the statute.” We can not declare the rule more plainly or more authoritatively.
Judgment reversed with costs.